 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                  ***
 7   UNITED STATES OF AMERICA,                              Case No. 2:14-cr-0344-KJD-PAL
                                                                    2:16-cv-1377-KJD
 8                                             Plaintiff,
                                                                               ORDER
 9           v.
10   TIERRE COLE,
11                                           Defendant.
12          Presently before the Court is Petitioner Tierre Cole’s Motion to Vacate, Set Aside, or
13   Correct Sentence under 28 U.S.C. § 2255 (#40/43/68). The Government filed responses in
14   opposition and supplements (#47/53/57/69) to which Petitioner replied (#49/59/68/70).
15   I. Background
16          Cole pled guilty to a single count of carrying and use of a firearm during and in relation
17   to a crime of violence under 18 U.S.C. § 924(c), specifically the interference with commerce by
18   robbery (“Hobbs Act Robbery”) charged in Count 2 of the indictment. This Court sentenced
19   Cole to 120 months of imprisonment, to be served consecutively to a state court sentence,
20   followed by five years of supervised release. In the instant motion, Cole moves to vacate his §
21   924(c) conviction and sentence pursuant to Johnson v. United States, 135 S. Ct. 2551 (2015) and
22   United States v. Davis, 139 S. Ct. 2319, 2336 (2019) , and requests that the court vacate his
23   conviction.
24   II. Analysis
25          A federal prisoner may move to “vacate, set aside or correct” his sentence if it “was
26   imposed in violation of the Constitution.” 28 U.S.C. § 2255(a). When a petitioner seeks relief
27   pursuant to a right recognized by a United States Supreme Court decision, a one-year statute of
28   limitations for seeking habeas relief runs from “the date on which the right asserted was initially
 1   recognized by the Supreme Court.” 28 U.S.C. § 2255(f)(3). The petitioner bears the burden of
 2   demonstrating that his petition is timely and that he is entitled to relief.
 3           In Johnson, the United States Supreme Court held that the residual clause in the
 4   definition of a “violent felony” in the Armed Career Criminal Act of 1984, 18 U.S.C. §
 5   924(e)(2)(B) (“ACCA”), is unconstitutionally vague. 135 S. Ct. at 2557. The ACCA defines
 6   “violent felony” as any crime punishable by imprisonment for a term exceeding one year, that:
 7   (i) has as an element the use, attempted use, or threatened use of physical force against the
 8   person of another; or (ii) is burglary, arson, or extortion, involves use of explosives, or otherwise
 9   involves conduct that presents a serious potential risk of physical injury to another. 18 U.S.C. §
10   924(e)(2)(B). Subsection (ii) above is known as the ACCA's “residual clause.” Johnson, 135 S.
11   Ct. at 2555-56. The Supreme Court held that “increasing a defendant's sentence under the clause
12   denies due process of law.” Id. at 2557.
13           Cole was not, however, sentenced pursuant to ACCA. Rather, he was convicted of
14   violating 18 U.S.C. § 924(c) for carrying and use of a firearm during and in relation to a crime of
15   violence. Section 924(c)(3) provides:
16                   the term “crime of violence” means an offense that is a felony and–
17                   (A) has as an element the use, attempted use, or threatened use of
                     physical force against the person or property of another, or
18
                     (B) that by its nature, involves a substantial risk that physical force
19                   against the person or property of another may be used in the course
                     of committing the offense.
20
21   As with the ACCA, subsection (A) is referred to as the force or elements clause while subsection
22   (B) is referenced as the residual clause. Cole argues that Johnson is equally applicable to §
23   924(c) cases and that his instant motion is timely as it was filed within one year of Johnson. The
24   Ninth Circuit, however, subsequently held to the contrary. When Cole filed his present motion,
25   “[t]he Supreme Court [had] not recognized that § 924(c)'s residual clause is void for vagueness
26   in violation of the Fifth Amendment.” United States v. Blackstone, 903 F.3d 1020, 1028 (9th Cir.
27   2018). As indicated by the Ninth Circuit, “[t]he Supreme Court may hold in the future that
28   Johnson extends to sentences imposed ... pursuant to 18 U.S.C. § 924(c), but until then



                                                       -2-
 1   [defendant's] motion is untimely.” Id. Accordingly, Cole's motion was premature when it was
 2   filed.
 3             The Supreme Court has, however, subsequently applied the principles first outlined in
 4   Johnson to the residual clause of § 924(c), holding “that § 924(c)(3)(B) is unconstitutionally
 5   vague.” Davis, 139 S. Ct. at 2336. Accordingly, while Cole's motion was premature when it was
 6   filed, the Court will now consider the motion as timely given the Supreme Court's decision in
 7   Davis, extending the principles of Johnson to § 924(c), and will treat the motion as if filed
 8   seeking relief pursuant to Davis.
 9             A. Hobbs Act Robbery
10             Cole asserts that his conviction is not subject to the provisions of § 924(c)(3) because the
11   crime (Hobbs Act Robbery) underlying his 924(c) conviction does not constitute a “crime of
12   violence.” He argues that his § 924(c) conviction and sentence is unconstitutional under Davis
13   because a Hobbs Act Robbery cannot constitute a crime of violence without relying on the
14   unconstitutional residual clause. The court disagrees.
15             Cole argues that a Hobbs Act Robbery cannot categorically fall under the force or
16   elements clause of § 924(c)(3)(A) because a Hobbs Act Robbery can be committed by any
17   amount of force necessary to accomplish the taking, it does not necessarily require the use of
18   violent force. Prior to the Supreme Court's holding in Davis, the Ninth Circuit held that Hobbs
19   Act “[r]obbery indisputably qualifies as a crime of violence” under § 924(c). United States v.
20   Mendez, 992 F.2d 1488, 1491 (9th Cir. 1993). In 2016, the Ninth Circuit was confronted with
21   essentially the same argument that Cole raises here, that “because Hobbs Act Robbery may also
22   be accomplished by putting someone in ‘fear of injury,’ 18 U.S.C. § 1951(b), it does not
23   necessarily involve ‘the use, attempted use, or threatened use of physical force,’ 18 U.S.C. §
24   924(c)(3)(A).” United States v. Howard, 650 Fed App'x. 466, 468 (9th Cir. 2016). The Ninth
25   Circuit held that Hobbs Act Robbery nonetheless qualified as a crime of violence under the force
26   clause:
27                    [Petitioner's] arguments are unpersuasive and are foreclosed by
                      United States v. Selfa, 918 F.2d 749 (9th Cir. 1990). In Selfa, we
28                    held that the analogous federal bank robbery statute, which may be
                      violated by “force and violence, or by intimidation,” 18 U.S.C. §

                                                       -3-
 1                  2113(a) (emphasis added), qualifies as a crime of violence under
                    U.S.S.G. § 4B1.2, which uses the nearly identical definition of
 2                  “crime of violence” as § 924(c). Selfa, 918 F.2d at 751. We
                    explained that “intimidation” means willfully “to take, or attempt to
 3                  take, in such a way that would put an ordinary, reasonable person in
                    fear of bodily harm,” which satisfies the requirement of a
 4                  “threatened use of physical force” under § 4B1.2. Id. (quoting
                    United States v. Hopkins, 703 F.2d 1102, 1103 (9th Cir. 1983)).
 5                  Because bank robbery by “intimidation”—which is defined as
                    instilling fear of injury—qualifies as a crime of violence, Hobbs Act
 6                  robbery by means of “fear of injury” also qualifies as [a] crime of
                    violence.
 7
 8   Id.

 9          The Court holds that a Hobbs Act Robbery constitutes a crime of violence under §

10   924(c)(3)'s force clause. Under the elements set forth in the language of § 1951, Cole's

11   underlying felony offense (Hobbs Act Robbery) is a “crime of violence” because the offense has,

12   “as an element the use, attempted use, or threatened use of physical force against the person or

13   property of another.” 18 U.S.C. § 924(c)(3)(A); see also United States v. Jay, 705 F. App’x 587

14   (9th Cir. 2017) (unpublished) (finding Hobbs Act Robbery a crime of violence). Davis is

15   inapplicable here because Cole's conviction and sentence do not rest on the residual clause of §

16   924(c). The Court sees no reason to depart from the well-reasoned cases of nine other circuit

17   courts of appeals that have found Hobbs Act Robbery to be a crime of violence after Johnson.

18   See United States v. Garcia-Ortiz, 904 F.3d 102, 106 (1st Cir. 2018); United States v. Hill, 890

19   F.3d 51, 60 (2d Cir. 2018); United States v. Mathis, 932 F.3d 242, 265-67 (4th Cir. 2019);

20   United States v. Buck, 847 F.3d 267, 274–75 (5th Cir. 2017); United States v. Gooch, 850 F.3d

21   285, 292 (6th Cir. 2017); United States v. Fox, 878 F.3d 574, 579 (7th Cir. 2017); United States

22   v. Jones, 919 F.3d 1064, 1072 (8th Cir. 2019); United States v. Melgar-Cabrera, 892 F.3d 1053,

23   1064-6 (10th Cir. 2018); In re Pollard, 931 F.3d 1318 (11th Cir. 2019).

24          As the Supreme Court found in Stokeling v. United States, 139 S. Ct. 544, 553 (2019),

25   “Robbery . . . has always been within the category of violent, active crimes” that merit enhanced

26   penalties under statutes like 924(c). As stated by the Supreme Court “Congress made clear that

27   the ‘force’ required for common-law robbery would be sufficient to justify an enhanced

28   sentence.” Id. at 551. Like the statute in Florida, Hobbs Act Robbery is “defined as common-law



                                                    -4-
 1   robbery.” United States v. Melgar-Cabrera, 892 F.3d 1053, 1064. Section 924(c) includes crimes
 2   that involve “physical force.” 18 U.S.C. § 924(c)(3)(A). Stokeling forecloses Petitioner’s
 3   argument that the “force” required for Hobbs Act Robbery does not meet the standard set by 18
 4   U.S.C. § 924(c)(3)(A).
 5          This reasoning follows through to Defendant’s last gasp argument. Defendant argues in
 6   his supplemental brief (for the first time) that Hobbs Act Robbery fails to constitute a crime of
 7   violence under the elements clause because it does not categorically require the use of intentional
 8   force against the person or property of another, but instead, can be committed by causing fear of
 9   future injury to property, tangible or intangible. However, “[a] defendant cannot put a reasonable
10   person in fear” of injury to their person or property without “threatening to use force.” United
11   States v. Gutierrez, 876 F.3d 1254, 1257 (9th Cir. 2017). “[Robbery] by intimidation thus
12   requires at least an implicit threat to use the type of violent physical force necessary” to satisfy
13   the requirements of the elements clause. Id.; see also Estell v. United States, 924 F.3d 1291,1293
14   (8th Cir. 2019) (bank robbery by intimidation requires threatened use of force causing bodily
15   harm). Like the court in Mathis, this Court sees no reason to discern any basis in the text of
16   elements clause for creating a distinction between threats of injury to tangible and intangible
17   property for the purposes of defining a crime of violence. 932 F.3d at 266. Therefore, Hobbs Act
18   Robbery constitutes a crime of violence under the elements clause of Section 924(c).
19          B. Aiding and Abetting
20          Additionally, Cole argues that the underlying crime is not Hobbs Act Robbery, but the
21   crime of aiding and abetting Hobbs Act Robbery. Thus, Cole argues, unlike a conviction for the
22   principal offense, aiding and abetting Hobbs Act Robbery is not a crime of violence under the
23   elements clause. The Court disagrees. First, the record is clear that while Defendant was indicted
24   for one count of Hobbs Act Robbery and in the alternative, aiding and abetting Hobbs Act
25   Robbery, he clearly pled guilty to a 924(c) conviction based on the actual commission of a
26   factually and legally violent felony, Hobbs Act Robbery: Defendant walked into a convenience
27   store pointed a gun at the clerk, demanded money and fired the weapon several times when the
28   clerk did not move fast enough for Defendant. Congress clearly intended this to be punished as a



                                                      -5-
 1   crime of violence.
 2          Second, there is no distinction between aiding and abetting the commission of a crime
 3   and committing the principal offense. Aiding and abetting is simply an alternative theory of
 4   liability indistinct from the substantive crime as recognized by well thinking judges of the Ninth
 5   Circuit and many other circuits. See, e.g., United States v. Tubbs, 2020 WL 973429 *2 (9th Cir.
 6   February 28, 2020) (Miller, J., concurring); United States v. McGee, 529 F.3d 691, 695–96 (6th
 7   Cir. 2008). Thus, under 18 U.S.C. § 2, an aider and abettor is punishable as a principal. United
 8   States v. Davis, 306 F.3d 398, 409 (6th Cir. 2002) (“[O]ne who causes another to commit an
 9   unlawful act is as guilty of the substantive offense as the one who actually commits the act.”
10   (quoting United States v. Maselli, 534 F.2d 1197, 1200 (6th Cir. 1976)). Sustaining a conviction
11   under § 924(c) requires no distinction between Cole as an aider and abettor or as a principal.
12          Moreover, the First, Third, Sixth, Tenth, and Eleventh Circuits have held that aiding and
13   abetting Hobbs Act Robbery is a crime of violence under § 924(c)(3)(A). See United States v.
14   McKelvey, 773 F. App'x 74, 75 (3d Cir. 2019); United States v. García-Ortiz, 904 F.3d 102, 109
15   (1st Cir. 2018); United States v. Deiter, 890 F.3d 1203, 1215–16 (10th Cir. 2018); In re Colon,
16   826 F.3d 1301, 1305 (11th Cir. 2016). In Colon, for example, the Eleventh Circuit explained:
17                  Because an aider and abettor is responsible for the acts of the
                    principal as a matter of law, an aider and abettor of a Hobbs Act
18                  robbery necessarily commits all the elements of a principal Hobbs
                    Act robbery. And because the substantive offense of Hobbs Act
19                  robbery “has as an element the use, attempted use, or threatened use
                    of physical force against the person or property of another,” ... then
20                  an aider and abettor of a Hobbs Act robbery necessarily commits a
                    crime that “has as an element the use, attempted use, or threatened
21                  use of physical force against the person or property of another.”
22
     Id. (citation omitted) (quoting § 924(c)(3)(A)). Therefore, the Court concludes that Cole’s
23
     conviction, if found to be for aiding and abetting Hobbs Act Robbery, satisfies the elements
24
     clause. Accordingly, the Court denies Cole’s motion.
25
     III. Certificate of Appealability
26
            To appeal this order, Cole must receive a certificate of appealability. 28 U.S.C. §
27
     2253(c)(1)(B); Fed. R. App. P. 22(b)(1); 9th Cir. R. 22–1 (a). To obtain that certificate, he “must
28
     make a substantial showing of the denial of a constitutional right, a demonstration that ...


                                                     -6-
 1   includes showing that reasonable jurists could debate whether (or, for that matter, agree that) the
 2   petition should have been resolved in a different manner or that the issues presented were
 3   adequate to deserve encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473, 483-
 4   84 (2000) (quotation omitted). This standard is “lenient.” Hayward v. Marshall, 603 F.3d 546,
 5   553 (9th Cir. 2010) (en banc).
 6          Given contrary holdings in other district courts in the Ninth Circuit, the Court cannot
 7   deny that other reasonable jurists would find it debatable that the Court's determination that
 8   Hobbs Act Robbery is a crime of violence pursuant to the force clause of § 924(c) is wrong. See
 9   United States v. Chea, No. 4:98-cr-40003-CW, 2019 WL 5061085 (N.D. Cal. Oct. 2, 2019);
10   United States v. Dominguez, No. 14-10268 (9th Cir. argued Dec. 10, 2019). Accordingly, the
11   court grants Defendant a certificate of appealability.
12   IV. Conclusion
13          Accordingly, IT IS HEREBY ORDERED that Petitioner Tierre Cole’s Motion to Vacate,
14   Set Aside, or Correct Sentence under 28 U.S.C. § 2255 (#40/43/68) is DENIED;
15          IT IS FURTHER ORDERED that Petitioner is GRANTED a Certificate of
16   Appealability.
17   DATED this 27th day of March 2020.
18
19                                                 _____________________________
                                                   Kent J. Dawson
20
                                                   United States District Judge
21
22
23
24
25
26
27
28



                                                     -7-
